Case 1:19-cv-00289-JJM-PAS Document 1 Filed 05/21/19 Page 1 of 4 PageID #: 1



                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF RHODE ISLAND

JUAN PIMENTEL,                     )
                       Plaintiff,  )
                                   )
v.                                 )                        Civil Action No.:
                                   )
DEUTSCHE BANK NATIONAL TRUST       )
COMPANY, AS TRUSTEE FOR THE        )
CERTIFICATEHOLDERS OF IXIS REAL    )
ESTATE CAPITAL TRUST 2005-HE3,     )
MORTGAGE PASS-THROUGH CERTIFICATES,)
2005-HE3, AND SELECT PORTFOLIO     )
SERVICING, INC.,                   )
                 Defendants.       )

                                    NOTICE OF REMOVAL

     TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND:

        Defendants Deutsche Bank National Trust Company, as Trustee for the Certificateholders

of IXIS Real Estate Capital Trust 2005-HE3, Mortgage Pass-Through Certificates, Series 2005-

HE3 (the “Trustee”) and Select Portfolio Servicing, Inc. (“SPS”) (collectively “Defendants”),

respectfully give notice they have removed the above-entitled action to the United States District

Court for the District of Rhode Island from the Superior Court of the State of Rhode Island, Kent

County, and for their Notice of Removal state as follows:

1.      Defendants are named in a civil action filed and pending in Kent County Superior Court

        entitled Juan Pimentel, v. Deutsche Bank National Trust Company, as Trustee, et al.,

        C.A. No. K2019-0552 filed on May 16, 2019. A copy of the Complaint is attached

        hereto as Exhibit A.

2.      This suit is of a wholly civil nature. The Complaint alleges conduct taking place in

        Rhode Island and concerning property in Rhode Island described as 158 Briggs Street,




{K0789816.1}
Case 1:19-cv-00289-JJM-PAS Document 1 Filed 05/21/19 Page 2 of 4 PageID #: 2



         Providence (the “Property”). Under 28 U.S.C. §§ 120 and 1441(a), the United States

         District Court for the District of Rhode Island is a proper forum for removal.

3.       This Court has original jurisdiction over this action under 28 U.S.C. § 1332 due to

         diversity of citizenship of the parties and an amount in controversy which exceeds the

         jurisdictional amount. Complete diversity of citizenship of the parties to this action

         exists. Plaintiff is an individual residing in Rhode Island. (Complaint, ¶ 1). Defendant

         Select Portfolio Servicing, Inc. is a Utah corporation with a principal place of business

         located in Salt Lake City, Utah. Defendant Deutsche Bank National Trust Company, as

         Trustee, is a national banking association with a main office located in Los Angeles,

         California. A national banking association is deemed a citizen of the state in which its

         main office is located. See 28 U.S.C. § 1348; Wachovia Bank, N.A. v. Schmidt, 546

         U.S. 303, 307 (2006). Therefore, for the purposes of diversity jurisdiction, Defendant

         Deutsche Bank National Trust Company is a citizen of California.

4.       The value of the matter in controversy exceeds $75,000, exclusive of interest and costs.

         “Courts have repeatedly held that the value of the matter in controversy is measured not

         by the monetary judgment which the plaintiff may recover but by the judgment's

         pecuniary consequences to those involved in the litigation.” Richard C. Young & Co.,

         Ltd. v. Leventhal, 389 F.3d 1, 3 (1st Cir. 2004). Plaintiff entered into a note and executed

         a mortgage (the “Mortgage”) dated February 4, 2005 in the original principal amount of

         $$255,850.00. (Complaint, ¶ 2 and Exhibit A to Complaint). The current assessed value

         of the property is $201,800.00. (Exhibit B). The object of the litigation is the Property

         and the Mortgage. Plaintiff contests the Trustee’s foreclosure of the Mortgage by a sale

         of the Property. The action implicates the rights of the Trustee to enforce the Mortgage.




{K0789816.1}                                  2
Case 1:19-cv-00289-JJM-PAS Document 1 Filed 05/21/19 Page 3 of 4 PageID #: 3



         If Plaintiff prevails, the Trustee may be barred from enforcing the Mortgage and Plaintiff

         may retain title to the Property by avoiding a foreclosure. Alternatively, the Trustee will

         have the right to enforce the Mortgage and extinguish Plaintiff’s interest in the Property.

         Therefore, the ultimate pecuniary consequence to the parties to this action exceeds

         $75,000. In addition, the amount in controversy is satisfied where Plaintiff seeks

         declaratory and injunctive relief barring the enforcement of the Mortgage through

         foreclosure. Plaintiff primarily brings this action to stop a foreclosure sale of the

         Property by the Trustee. The amount-in-controversy in a claim for equitable relief is

         “measured by the value of the object of the litigation.” Hunt v. Walsh State Apple

         Adver. Commission, 432 U.S. 333, 347 (1977). Where, as here, a plaintiff challenges

         the foreclosure of a mortgage, the “object of the litigation” is the property at issue and the

         subject mortgage loan. See Aliberti v. GMAC Mortg., LLC, 779 F.Supp.2d 242, 245

         (D.Mass. 2011); McKenna v. Wells Fargo Bank, N.A., 693 F.3d 207, 212 (1st Cir.2012);

         Bedard v. Mortgage Electronic Registration Systems, Inc., 2011 WL 1792738, at * 3

         (D.N.H. May 11, 2011) (collecting cases). The amount in controversy is satisfied.1

5.       Defendants file this Notice within thirty (30) days of the date this action became

         removable, and within the time for filing this notice.

6.       Defendants will file a copy of this Notice with the Clerk of the Kent County Superior

         Court, and will serve a copy of the Notice of Removal on all other parties. (Exhibit D).

7.       Defendants will file a certified or attested copy of the state court record with this Court

         within fourteen (14) days after the filing of this Notice, or as soon as received.




1
 On May 16, 2019, Plaintiff obtained a temporary restraining order to stop the foreclosure sale
of the Property scheduled for May 17, 2019. (Exhibit C). No sale is pending.


{K0789816.1}                                   3
Case 1:19-cv-00289-JJM-PAS Document 1 Filed 05/21/19 Page 4 of 4 PageID #: 4



         WHEREFORE, Defendants Deutsche Bank National Trust Company, as Trustee, and

Select Portfolio Servicing, Inc., give notice that the above action now pending in Kent County

Superior Court is removed to United States District Court for the District of Rhode Island.

                                      Respectfully submitted,

                                      DEUTSCHE BANK NATIONAL TRUST COMPANY,
                                      AS TRUSTEE, AND SELECT PORTFOLIO
                                      SERVICING, INC.,

                                      By their attorneys,


                                      /s/ Peter F. Carr, II
                                      Peter F. Carr, II (R.I. Bar #5343)
                                      ECKERT SEAMANS CHERIN & MELLOTT, LLC
                                      Two International Place, 16th Floor
                                      Boston, MA 02110-2602
                                      Telephone: 617.342.6800
                                      Facsimile: 617.342.6899
                                      pcarr@eckertseamans.com

Dated: May 21, 2019

                                 CERTIFICATE OF SERVICE

        I hereby certify that on this date the foregoing document(s) filed through the ECF system
will be sent electronically to the registered participants as identified on the Notice of Electronic
Filing (NEF) and paper copies will be sent to those parties which are as non-registered
participants as well as to counsel of record in the state court proceedings:

                                          John B. Ennis
                                      1200 Reservoir Avenue
                                       Cranston, RI 02920


                                      /s/ Peter F. Carr, II
                                      Peter F. Carr, II
Dated: May 21, 2019




{K0789816.1}                                 4
